Citation Nr: 1023581	
Decision Date: 06/24/10    Archive Date: 07/01/10

DOCKET NO.  08-33 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for service-connected erythromelalgia.  

2.  Entitlement to a total rating due to individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Katie K. Molter



INTRODUCTION

The Veteran served on active duty from September 2004 to 
August 2007.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2007 rating decision.  By 
that rating action, the RO granted service connection for 
erythromelalgia and assigned an initial 10 percent rating, 
effective August 23, 2007--the date following the Veteran's 
discharge from active military service.  The Veteran appealed 
the RO's November 2007 rating action to the Board. 

By an August 2008 rating decision, the RO assigned a 30 
percent evaluation to the service-connected erythromelalgia, 
effective August 23, 2007.  As the 30 percent rating does not 
represent the highest possible benefit, the issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice 
v. Shinseki, App. 447 (2009).  In this case, the record 
raises a question of whether the Veteran is unemployable due 
his service-connected erythromelalgia, as such; a claim for a 
TDIU has been listed on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the duration of the appeal, the Veteran's service-
connected erythromelalagia has been manifested by 
characteristic attacks that occur more than once a day, last 
an average of more than two hours each, and respond poorly to 
treatment, but do not restrict most routine daily activities.


CONCLUSION OF LAW

The criteria for a disability rating of 60 percent, but no 
higher, for the erythromelalagia have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.104, Diagnostic Code 7119 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran's erythromelalgia claim arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Once service connection is granted 
the claim is substantiated, additional notice is not required 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to this appeal.  Pertinent medical evidence 
associated with the claims file consists of the Veteran's 
service treatment records, post-service treatment records, 
identified private treatment records, and the reports of VA-
QTC examination conducted in September 2007 and VA 
examination conducted in May 2009.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative.  
Thus, the Board finds that all necessary notification and 
development action on this claim has been accomplished.  

II.  Laws and Regulations

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  When 
a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2009); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a Veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where the question for consideration is the 
propriety of the initial rating assigned, evaluation of the 
medical evidence since the effective date of the grant of 
service connection to consider the appropriateness of 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran's service-connected erythromelalgia has been 
rated as 30 percent disabling under Diagnostic Code 7119.  

Diagnostic Code 7119 provides that a 30 percent rating is 
appropriate for characteristic attacks that occur daily or 
more often but that respond to treatment.  A 60 percent 
rating is warranted for characteristic attacks that occur 
more than once a day, last an average of more than two hours 
each, and respond poorly to treatment, but that do not 
restrict most routine daily activities.  A 100 percent rating 
is warranted for characteristic attacks that occur more than 
once a day, last an average of more than two hours each, 
respond poorly to treatment, and that restrict most routine 
daily activities.  38 C.F.R. § 4.104.

A Note following Diagnostic Code 7119 indicates for purpose 
of this section, a characteristic attack of erythromelalgia 
consists of burning pain in the hands, feet, or both, usually 
bilateral and symmetrical, with increased skin temperature 
and redness, occurring at warm ambient temperatures.  These 
evaluations are for the disease as a whole, regardless of the 
number of extremities involved.  38 C.F.R. § 4.104.

III.  Analysis

The Veteran has contended that his service-connected 
erythromelalgia warrants a higher initial evaluation.  
Applying these criteria to the facts of this case, the Board 
finds that the Veteran is entitled to a higher rating of 60 
percent under Diagnostic Code 7119 for his erythromelalagia.  
The evidence of record does establish that the Veteran has 
characteristic attacks that occur more than once a day, last 
an average of more than two hours each, and respond poorly to 
treatment, but that do not restrict most routine daily 
activities-the requirements for the next higher rating.  38 
C.F.R. § 4.104.  

Service treatment records show that the Veteran was treated 
for erythromelalgia of the feet and hands since 2005.  The 
records show continued complaints of ongoing pain, burning, 
itching, and irritation of the hands and feet.  The Veteran 
was treated with numerous pain medications, narcotics, and 
neurological medications.  Various private treatment records 
show that the Veteran sought treatment for his 
erythromelalgia and reported burning pain on numerous 
occasions.  

At a September 2007 VA-QTC examination, the Veteran reported 
itching, burning, and hot skin.  The Veteran reported that 
his symptoms occurred intermittently, as often as daily, 
which each occurrence lasting 5 hours.  The number of attacks 
in the past year was 300.  The ability to perform daily 
functions during flare-ups is pain with gripping.  He is able 
to brush teeth, take shower, vacuum, drive a car, cook, climb 
stairs, dress self, and take out trash, walk, and shop.  He 
is unable to perform gardening activities or push a lawn 
mower.  The examiner noted that he is unable to do the above 
mentioned activities due to an intermittent racing heart.  
The Veteran reported being currently unemployed with his last 
date of employment as August 2007.  

A May 2009 VA examination report shows that the Veteran 
reported having burning pain in his hands and feet on a daily 
basis.  The Veteran reported that it occurs at least once a 
day and will last for two hours or greater.  He stated that 
if he has been particularly active and engaged in physical 
activity that causes him to become overheated, the symptoms 
can persist for an entire day.  The Veteran reported trying 
to avoid activities that cause him to get overheated.  
Multiple drug trials have been prescribed for the Veteran but 
all have been ineffective.  The Veteran reported getting the 
most relief from taking Vicodin-he is followed by the pain 
clinic and his primary care provider for this.  He reported 
being unemployed and on social security disability.  The 
examiner noted that the Veteran needed to incorporate 
lifestyle changes such as smoking cessation and avoid 
triggers such as activities that cause the body to become 
overheated and avoid prolonged exposure to the cold.  

Social security records show that the Veteran alleged 
disability due to high blood pressure, irregular heartbeat, 
erythromelalgia, and lung problems.  The SSA examiner found 
that as a result of the Veteran's impairment, he was unable 
to independently sustain activities of normal daily living.  
The Veteran described significant difficulty in performing 
routine household duties and in caring for personal needs.  

The Board notes that social security report finds that the 
Veteran is unable to sustain activities of daily living, 
however, the social security determination took into account 
the entirety of the Veteran's disabilities, as opposed to 
only his service-connected disabilities.  However, the other 
evidence of record shows that the Veteran engages in routine 
activities of daily living.  For example, a May 2009 VA 
treatment record shows that the Veteran mowed his lawn.  In 
addition, the September 2007 VA-QTC examination report 
indicated that the Veteran was able to brush his teeth, take 
a shower, vacuum, drive a car, cook, climb stairs, dress 
himself, take out the trash, walk, and shop.  The Veteran 
reported not being able to perform gardening activities or 
mow the lawn; however, the examiner noted that the Veteran 
was unable to perform those tasks due to an intermittent 
racing heart.  Thus, when the evidence is viewed as a whole, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran's erythromelalgia 
restricts most routine daily activities.  

Based upon the guidance of the Court in Hart, the Board has 
considered whether staged ratings are appropriate for the 
Veteran's erythromelalagia.  But his symptoms have remained 
constant since service connection and, as such, staged 
ratings are not warranted.

In this instance, the Board finds that based on the totality 
of the evidence and after resolving any reasonable doubt in 
favor of the Veteran, the Veteran's disability approximates 
findings for a 60 percent disability evaluation. 

ORDER

Subject to the law and regulations governing payment of 
monetary benefits, an initial rating of 60 percent for 
service-connected erythromelalgia is granted.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held 
that a TDIU claim is part of a claim for a higher rating when 
such claim is raised by the record or asserted by the 
Veteran.  The Court further held that when evidence of 
unemployability is submitted at the same time that the 
Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.

In a June 2009 written statement the Veteran contended that 
he primarily cannot work because of his service-connected 
erythromelalgia.  In light of the Board's determination that 
the Veteran's erythromelalgia warrants a 60 percent schedular 
rating, his disability satisfies the schedular criteria set 
forth in 38 C.F.R. § 4.16(a) (2009).  

As such, the TDIU aspect of the Veteran's claim must be 
remanded for further development, to include a VA 
examination, the report of which must contain an assessment 
offered by a VA examiner as to whether Veteran is able to 
secure or follow a substantially gainful occupation due to 
his service-connected disabilities. See 38 U.S.C.A. § 5103A 
(West 2002); see also Colayong v. West, 12 Vet. App. 524, 
538-40 (1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Given this determination, the Board also finds that the RO 
must consider whether the evidence presents such an 
exceptional or unusual disability picture requiring that the 
case be forwarded to the Under Secretary for Benefits, or the 
Director of the Compensation and Pension Service, for 
consideration of the assignment of extraschedular ratings.  
This referral is required because it is not permissible for 
the Board, in the first instance, to consider the assignment 
of an extraschedular rating. See Bagwell v. Brown, 9 Vet. 
App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996)).

Accordingly, the case is REMANDED for the following action:

1.  The RO must schedule the Veteran for 
an appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner.  All appropriate 
tests and studies should be conducted.  
Thereafter, the examiner must opine as to 
whether, without regard to the Veteran's 
age or the impact of any nonservice-
connected disabilities, it is at least as 
likely as not that his service-connected 
disabilities (erythromelalgia, sinus 
tachycardia, and hypertension) renders him 
unable to secure or follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed and conclusion 
reached should be set forth in a legible 
report.  

2.  Following the completion of the above 
development, the Veteran's case must be 
forwarded to the Under Secretary for 
Benefits, or the Director of the 
Compensation and Pension Service, for 
consideration of the assignment of an 
extraschedular rating for his service-
connected erythromelalgia.  

3. Then the RO must readjudicate the 
extraschedular aspect of the Veteran's 
erythromelalgia claim.  Thereafter, the RO 
must adjudicate the TDIU aspect of his 
increased rating claim.

4.  If the benefits sought remain denied, 
the Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


